Citation Nr: 9910816	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  92-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for labyrinthitis.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.  In June 
1996, the Board affirmed the denial.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").

In July 1997, while the case was pending at the Court, VA and 
the veteran's attorney filed a joint motion (Motion) with the 
Court to vacate the portion of the Board's June 1996 decision 
which denied service connection for labyrinthitis with 
vertigo and remand the case for further development and 
adjudication.  The motion was granted by the Court in July 
1997.  The case was remanded to the Board for compliance with 
directives that were specified by the Court.  In keeping with 
those directives, the veteran's case was remanded to the RO 
for further development in March 1998.  


REMAND

In the motion approved by the Court it was determined that, 
VA medical records counterdesignated by the veteran, were not 
on file at the time of the Board's June 1996 decision.  In 
its March 1998 remand, the Board directed that the 
counterdesignated records by reviewed and considered in 
adjudication of the veteran's claim.  Further, the veteran 
was to be provided a VA examination by an ear, nose, and 
throat (ENT) specialist in order to obtain a medical opinion 
in the case.

The examiner was asked to offer comments and opinions for the 
following:  (1) did the veteran suffer from labyrinthitis 
with vertigo when he entered active service, if so, did the 
pre-existing labyrinthitis with vertigo increase in severity 
beyond its normal progression during active service, perhaps 
as a result of noise exposure form a rifle firing range, 
among other incidents of services; (2) is any current 
labyrinthitis with vertigo associated with any hearing loss 
demonstrated during the veteran's active duty service; and, 
(3) if the labyrinthitis with vertigo did not have its onset 
prior to service, is it at least as likely as not that such 
was causally or etiologically related to his active service, 
including noise exposure from a rifle firing range.  

Upon remand, the veteran was afforded an ENT examination in 
May 1998.  The VA examiner provided diagnoses of bilateral 
severe sensorineural hearing loss, constant tinnitus, and 
persistent dizziness.  Moreover, the examiner included a 
handwritten comment wherein it was stated that it appeared 
that the veteran's sensorineural hearing loss, vertigo, and 
tinnitus did worsen as a result of his exposure to noise in 
the service.  There was no mention of labyrinthitis or direct 
response to the specific questions asked in the remand.

In August 1998, the RO requested that the examiner provide an 
addendum to the prior report that addressed the Board's 
questions.  The examiner provided a response in August 1998 
that attempted to provide the requested information.  In his 
response he provided the questions to be answered, however, 
the examiner failed to adequately answer the specific 
questions presented concerning labyrinthitis.  

The examiner noted that the veteran had symptoms of dizziness 
early in service and that service medical records documented 
a hearing loss.  The diagnosis at that time was possible 
Meniere's disease versus acoustic neuroma.  The examiner 
noted that the veteran was exposed to a significant amount of 
noise in service.  The examiner said that it was hard to say 
if the condition pre-existed service but exposure to 
significant noise could cause an increase in sensorineural 
hearing loss.  Without having examined the veteran at the 
time, the examiner said, the etiology could not be easily 
determined.  He noted that the veteran had symptoms of severe 
sensorineural hearing loss, constant tinnitus, and persistent 
dizziness with vertigo at the time of his May 1998 
examination.  He said that these findings were consistent 
with Meniere's disease and there was no way to know whether 
the veteran had this prior to his entry into service.  Again, 
however, labyrinthitis was not mentioned in the examiner's 
report.

Based upon the results of the May 1998 examination and August 
1998 addendum, the veteran was granted service connection in 
October 1998 for his bilateral hearing loss and for tinnitus 
with vertigo.  He was assigned a 70 percent rating for his 
hearing loss and a 10 percent rating for his tinnitus with 
vertigo.  He was denied service connection for labyrinthitis 
as the condition was not diagnosed upon the latest 
examination.

The Board acknowledges that labyrinthitis is rated under 
Diagnostic Code 6204.  Thus, even if service connection is 
ultimately granted, no additional compensation would be 
payable because the veteran is already service connected for 
the manifestations pertinent in rating labyrinthitis namely 
tinnitus, and dizziness.  38 C.F.R. § 4.14 (1998).  Still, 
this Board is bound by the Order of the Court.  This Board 
has no authority to deviate from the Court's mandate.  Briggs 
v. Pennsylvania, 334 U.S. 304, 306 (1947).  Moreover, the 
Board may not make medical judgments as to the questions 
previously presented concerning labyrinthitis.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174-175 (1991).  Hence, 
regrettably, the Board has no alternative but to again remand 
this case for the following action:

1.  The RO should present the veteran's 
claims file to the examiner for the 
May/August 1998 VA examinations.  The 
examiner should be asked to specifically 
comment upon whether or not the veteran 
does or does not have a diagnosis of 
LABYRINTHITIS based on the evidence of 
record.  If, and only if, the veteran 
does have a diagnosis of LABYRINTHITIS, 
then the examiner must address the 
following questions: (1) did the veteran 
suffer from LABYRINTHITIS when he entered 
active service, if so, did the pre-
existing LABYRINTHITIS increase in 
severity beyond its normal progression 
during active service, perhaps as a 
result of noise exposure form a rifle 
firing range, among other incidents of 
services; (2) is any current 
LABYRINTHITIS associated with any hearing 
loss demonstrated during the veteran's 
active duty service; and, (3) if the 
LABYRINTHITIS did not have its onset 
prior to service, is it at least as 
likely as not that such was causally or 
etiologically related to his active 
service, including noise exposure from a 
rifle firing range.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
A failure to comply with the instructions 
in this REMAND will result in yet another 
remand.  Stegall v. West, 11 Vet. App. 
268 (1998) ("[A] remand by this Court or 
the Board confers on the veteran or other 
claimant, as a matter of law, the right 
to compliance with the remand orders . . 
. [and] imposes upon the Secretary of 
Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand, either personally or as the 'the 
head of the Department.'") (Emphasis 
added).

3.  The RO should then evaluate the issue 
of entitlement to service connection for 
labyrinthitis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The veteran and his attorney should 
then be provided a reasonable opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


